DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 05/14/2021.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 05/14/2021 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Zhang (U.S. Pub. No.: 2017/0093552) teaches a front-end module comprises a switch module that has a common terminal, a first selection terminal, a second selection terminal, and a third selection terminal, and that switches a first connection between the common terminal and the first selection terminal, a second connection between the 
Tudosoiu (U.S. Pub. No.: 2009/0180403) teaches a front-end module comprises a switch module that has a common terminal, a first selection terminal, a second selection terminal, and a third selection terminal, and that switches a first connection between the common terminal and the first selection terminal, a second connection between the common terminal and the second selection terminal, and a third connection between the common terminal and the third selection terminal; a first filter that is connected to the first selection terminal and that allows a radio-frequency signal of a first communication band to pass therethrough; a second filter that is connected to the second selection terminal and that allows a radio-frequency signal of a second communication band to pass therethrough; wherein the second communication band is a frequency band that is different from the first communication band.
Pfann et al. (U.S. Pub. No.: 2019/0181907) teaches a front-end module comprises a switch module that has a common terminal, a first selection terminal, a second selection terminal, and a third selection terminal, and that switches a first connection between the common terminal and the first selection terminal, a second connection between the common terminal and the second selection terminal, 
Regarding claim 1, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a first impedance matching network that is connected to the third selection terminal; and a third filter that is connected to the first impedance matching network and that allows a radio-frequency signal of a third communication band to pass therethrough; a the third communication band is a frequency band located between the first communication band and the second communication band, and is contiguous with or partially overlaps the second communication band, the switch module is configured to switch between a first state in which the first connection and the second connection are simultaneously established and the third connection is not established and a second state in which the third connection is established and the first connection and the second connection are not established, and when the switch module is in the first state, a first circuit, which includes the third selection terminal, the first impedance matching network, and the third filter, establishes an attenuation pole in the frequency band of the  second communication band in a transmission characteristic of a path connecting the second filter, the second selection terminal, the common terminal, the first selection 
Regarding claim 16, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest the third communication band is a frequency band located between the first communication band and the second communication band, and that is contiguous with or partially overlaps the second communication band, the switch module is configured to switch between a first state in which the first connection and the second connection are simultaneously established and the third connection is not established and a second state in which the third connection is established and the first connection and the second connection are not established, and when the switch module is in the first state, the second selection terminal and the third selection terminal are capacitively coupled with each other, in combination with other limitations, as specified in the independent claim 16, and further limitations of their respective dependent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649